Detailed Action
	The communications received 06/24/2022 have been filed and considered by the Examiner. Claims 1 and 3-9 are pending. Claims 1 and 3-9 are amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wulz et al (US 5,505,006) hereinafter WULZ (already of record) in view of Nitta et al (US 2018/0370176) hereinafter NIT (already of record).

As for claim 1, WULZ teaches a sheet manufacturing apparatus (a paper manufacturing machine) [Abstract] comprising: 
a transport section (drying section with transport cylinders) configured to transport a sheet made of a material containing fiber [Abstract; col. 5 l. 7-26]; 
and a control section (control unit) [Fig. 4 #40] configured to control operation of the transport section [col. 5 l. 53-68], wherein the transport section includes a first roller group  [Fig. 4 #36] and a second roller group [Fig. 4 #37] which is disposed downstream of and separately from the first roller group in a transport direction of the sheet and which is rotationally driven [col. 5 l. 53- col. 6 l. 1-11],
and the control section is configured to adjust a rotation speed of the second roller group in accordance with a manufacturing condition of the sheet (in order to adjust tension) [col. 5 l. 53- col. 6 l. 1-11].
As WULZ teaches operating speeds for two groups of rollers based on a desired ratio between the two groups at the initiation of tail cutting (a condition for the sheets manufacture as it determines the manufactured length), it is understood that in order to compare operating speeds that an initial speed of one of the roller groups must be acquired [col. 6 l. 1-11]. 
WULZ also teaches that the downstream end includes heating elements and sheet drying which suggests temperature control [Abstract; col. 8 l. 14-19], and that since a ratio between the speeds of the roller groups is used to control the speed to achieve a desired ratio that the speed adjustment to the rollers would be performed via a multiplication of an initial speed of the additional roller group with a correction coefficient (which is the group of rollers adjusted for the relevant condition) [col. 2 l. 21-41]. 
As the roller speeds are adjusted it is additionally understood that an “actual transport speed of the sheet achieves the desired speed of the sheet”.
WULZ does not teach that the rotational speed is adjusted according to temperature.

NIT teaches a sheet production apparatus [0051] in which an adjustment in tension of the sheet yields an adjustment of a heating temperature of the sheet by affecting the heating contact between the sheet and the heat source [0021] and which is connected to a control unit and a temperature sensor which detects the temperature and sends data to the control unit to allow for high accuracy control of heat [0162-163].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the tension in order to control temperature along with the temperature sensor of NIT to the apparatus and control unit of WULZ in order to allow for high accuracy control of heat. As WULZ teaches the control of tension through the control of relative roller speeds, the ordinary artisan would have understood that the speed of the two rollers would have been adjusted according to temperature.

As for claim 3, WULZ/NIT teach claim 1 and a temperature sensor [NIT: 0162-0163] and it is understood that by adjusting the roller rotation speeds of both rollers in order to adjust tension that the number of revolutions of the second roller would be adjusted with a detection result of the temperature sensor [see claim 1]. 

As for claim 6, WULZ/NIT teaches claim 1 and WULZ further teaches a cutting section that cuts in a direction intersecting the sheet transport direction (a tail cutter) [Fig. 4 #S] and in which a manufacturing condition of the sheet is a cutting condition with which the cutting section cuts the sheet (when tail cutting) [col. 2 l. 21-30; col. 5 l. 66- col. 6 l. 1-11]. 

As for claim 7, WULZ/NIT teaches claim 6 and the Examiner notes that within the limitations set by claim 1, independent drives for the first and second roller groups are not required and a speed would still be adjusted regardless of the selection of driven rollers according to the cutting condition of WULZ in claim 6. The Examiner sets a slightly different interpretation of the first and second roller groups as used in claim 1 for claim 7 as outlined below in modified Figure 4. As the speed of a rotating roller within the group is adjusted it is understood that substantially the number of revolutions is adjusted. 

    PNG
    media_image1.png
    1251
    1623
    media_image1.png
    Greyscale

As for claim 8, WULZ/NIT teaches claim 1 and WULZ further teaches that the ratio of speed versus the first and second roller groups is adjusted in order to achieve an ideal paper tension for cutting [col. 5 l. 53- col. 6 l. 1-11]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the speed of the second roller to be greater than the speed of the first roller as this would have amounted to a prima facie obvious routine optimization of paper tension and speed ratio between the first and second roller groups [see e.g. MPEP 2144.05(II)]. 
	
As for claim 9, WULZ/NIT teaches claim 1 and that the first roller group [Fig. 4 #86 and 86’] includes a forming roller to form a web containing the material (as a roller pressing against the web it substantially forms the web) [col. 5 l. 53- col. 6 l. 1-11].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wulz et al (US 5,505,006) hereinafter WULZ (already of record) in view of Nitta et al (US 2018/0370176) hereinafter NIT (already of record) as applied to claim 1 in further view of Weber et al (US 3,633,081) hereinafter WEB (already of record).
As for claim 4, WULZ/NIT teaches claim 1 and WULZ further teaches independent drives for both roller groups (as each have a drive of their own) [col. 5 l. 53- col. 6 l. 1-11] but does not teach the incorporation of temperature sensors into the motor drivers.
WEB teaches a device that employs a driver (motor) in which has a temperature sensor [col. 4 l. 43-53].  The speed of the driver is controlled (and by extension what it is connected to) in accordance with a detected temperature of the driver in order to prevent overheating damage [col. 4 l. 43-53].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a temperature sensor and its control of speed to the drivers and control unit of WULZ/NIT as taught by WEB in order to prevent overheating damage. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wulz et al (US 5,505,006) hereinafter WULZ (already of record) in view of Nitta et al (US 2018/0370176) hereinafter NIT (already of record) as applied to claim 1 in further view of Montagnani et al (US 2019/0301099) hereinafter MON (already of record). 

As for claim 5, WULZ/NIT teaches claim 1 and WULZ further teaches drying of the sheet using heating rollers [Abstract] and the control of speed and in particular relative speed between rollers to control the tension of the sheet [col. 5 l. 53- col. 6 l. 1-11] but doesn’t teach thickness, weight, and/or density being a condition. 
MON teaches a line to produce sheets (tissue paper) [Abstract] in which thickness deviations are controlled by controlling paper tension in order to bring the product into desired production parameters [0092-93].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled paper tension in order to prevent thickness deviations as taught by MON using the controller of WULZ/NIT as a means of producing a product within desired production parameters. As WULZ/NIT controls paper tension by adjusting roller speed, then this combination results in the control of roller speed in response to a thickness of the sheet. 

Response to Arguments
Applicant's arguments and amendments filed 06/24/2022 have been fully considered but they are not fully persuasive. 
Applicant argues that Wulz fails to teach that the controller of Wulz fails to 
“determine an initial rotational speed of the second roller group in order to achieve a desired speed of the sheet, determine a correction coefficient based on the condition for manufacturing the sheet that is determined, and determine a final rotational speed of the second roller group by multiplying the initial rotational speed of the second roller group by the correction coefficient such that an actual transport speed of the sheet achieves the desired speed of the sheet” as required by newly amended claim 1.
The Examiner respectfully disagrees.  
As WULZ teaches operating speeds for two groups of rollers based on a desired ratio between the two groups at the initiation of tail cutting (a condition for the sheets manufacture as it determines the manufactured length), it is understood that in order to compare operating speeds that an initial speed of one of the roller groups must be acquired [col. 6 l. 1-11]. 
Since a ratio between the speeds of the roller groups is used to control the speed to achieve a desired ratio that the speed adjustment to the rollers would be performed via a multiplication of an initial speed of the additional roller group with a correction coefficient (which is the group of rollers adjusted for the relevant condition) [col. 2 l. 21-41]. As the roller speeds are adjusted it is additionally understood that an “actual transport speed of the sheet achieves the desired speed of the sheet”.
Applicant’s arguments with respect to claims 1 and 3-9 pertaining to temperature as a condition have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pg. 5, filed 06/24/2022, with respect to the rejections under 35 U.S.C. 112(b) of claims 4, 7, and 9 and the Obviousness-type double patenting of claims 1, 5, and 9 are persuasive.  The corresponding rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V./Examiner, Art Unit 1748                             

/Eric Hug/Primary Examiner, Art Unit 1748